FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DEVID EDUARD ARNOLUS                              No. 08-72093
RUMBAYAN,
                                                  Agency No. A096-499-889
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Devid Eduard Arnolus Rumbayan, a native and citizen of Indonesia,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings and review de novo legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Rumbayan does not challenge the agency’s dispositive finding that his

asylum application is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Accordingly, Rumbayan’s asylum claim fails.

      Rumbayan testified that he was never injured in Indonesia on account of his

race or religion, and does not contend he suffered past persecution, but he argues

he fears future persecution on the basis of his Christian faith and his marriage to an

ethnic Chinese Christian woman. Substantial evidence supports the agency’s

conclusion that Rumbayan failed to demonstrate a clear probability of future

persecution because he does not present sufficient evidence of an individualized

risk of harm. See Lolong v. Gonzales, 484 F.3d 1173, 1179 (9th Cir. 2007) (“a

general, undifferentiated claim” does not suffice); Wakkary, 558 F.3d at 1059-60

(“[a]n applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail than would an asylum

applicant”). Therefore, Rumbayan’s withholding of removal claim fails.


                                                                                08-72093
PETITION FOR REVIEW DENIED.




                              08-72093